FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSE GUADALUPE AMOLES RAYA,                     No. 07-71281

               Petitioner,                       Agency No. A096-056-684

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jose Guadalupe Amoles Raya, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo

claims of due process violations in immigration proceedings, Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and we deny the

petition for review.

        Amoles Raya’s contention that the IJ violated due process by refusing to

continue the proceedings fails because Amoles Raya did not establish “good

cause” for a continuance. See 8 C.F.R. § 1003.29; Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error for a due process violation).

        PETITION FOR REVIEW DENIED.




IH/Research                               2                                   07-71281